Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Green appeals a jury verdict denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record, including the transcript of the two-day jury trial, and find no reversible error. Accordingly, we affirm. Green v. Deputy Tom Hodges, No. 3:10-cv-03162-JFA (D.S.C. filed Aug. 27, 2013; entered Aug. 28, 2013). We deny Green’s motions for appointment of counsel and to compel disclosure of evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.